Martin Ch. J.:
The judgment upon the justice’s docket in the case of Derbyshire against Church, was properly admitted and read in evidence. In cases,, regularly commenced by process, the parties may appear and plead cither orally or in writing; and the defendant may as ell admit as deny the action. The Legislature never contemplated so great an absurdity as to require proof by the sworn statements of a bystander, that the defendant had confessed the action in the presence of the justice and in open court, in order to authorize the rendition of a judgment upon such admission. When the action is commenced by process, as in the case before the justice, and the parties appear, and the plaintiff declares and the defendant pleads, either by denial or confession of the action, there is technically an issue joined; and the jurisdiction of the justice to render a judgment is coextensive under either plea. In the one case he hears the proof from the mouths of witnesses; in the other, from the defendant. What the Legislature meant by authorizing a justice of the peace to render judgment upon an issue joined between the parties, was simply that it should be upon pleadings; and any pleading known to the law which authorizes a finding and conclusion by the court, whether upon or without evidence, is within the • spirit and the letter of the statute ; and he hears the proofs and' allegations of the parties as much upon a declaration and cognovit, as though he received the sworn testimony of witnesses upon a declaration and plea denying the action. And there is no reason for any other construction of the statute; for no benefit can result from a departure from this common'law method, and requiring a denial of that which the party is willing to acknowledge, in order to confer the authority to render a judgment.
As the law now stands, parties may be witnesses in their own behalf, as well as for their adversary. How absurd would it be to refuse the confession of a defendant *482made in the progress of a trial, unless he should make it upon oath. If the admission of a party or his attorney made in the progress of a trial is binding, why should it not be equally so when made in open court, at the forming of the issue, to prevent expense and litigation. In my opinion, an oral admission or cognovit is within the statute, and confers upon the justice as ample jurisdiction to enter judgment as would the sworn statements of witnesses.
But when a judgment is rendered without process, or the publicity and formality of a trial, the statute requires that the confession of the debtor shall be in writing, signed by himself in presence of the justice. In this case the jurisdiction is acquired from the written confession, as in others it is from process and appearance. And it is to cases of voluntary appearance of the debtor only, without process, that the requirement of a confession in writing is limited.
We discover no error in the charge of the Court, when viewed in the. light of the facts of this case. Whether the plaintiff by replevying the one hundred bushels of wheat abandoned all claim to the remainder or not, was immaterial; and so it was immaterial whether his title and claim should be limited to that quantity or not. For the purposes of this case such only was his claim; and with any claim to or title in any other wheat the jury had no concern, unless to inquire whether the whole bulk was held in common by these parties. It is not claimed by the defendant’s counsel that the defendant had any title to the wheat in common with the plaintiff before the writ was served, but that by replevying only one hundred bushels from the mass he abandoned the remainder, and that therefore he thereby became thenceforward a tenant in common of the whole bulk, and cannot maintain the action. The fallacy of this argument is made apparent by its statement. The right of the plaintiff depends upon the condition of the title at the commencement of the action, *483and the replevy of but one hundred bushels cannot affect his right to recover if the wheat was his, however it may be should any future action be brought for the residue.
We think therefore that the refusal of the Court to charge as requested, and the charge as given, were correct;, and the judgment is affirmed, with costs.
Manning and Campbell JJ. concurred.
Christiancy J. concurred in the result.